DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 05/10/2022, with respect to claim 2 have been fully considered and are persuasive.  The objection for minor informalities of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 05/10/2022, with respect to claims 1-3, and 11-13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. s 103 as being unpatentable over Wut t al (U.S 2021/0400705) in view of Sun t a/. (U.S. 2020/01 54471) of claims 1-3 and 11-13 has been withdrawn. 
Allowable Subject Matter
Claim 1 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “: receiving, from a base station, downlink control information (DCI) including an indicator associated with an uplink transmission in a channel occupancy time (COT); identifying whether an uplink resource associated with a configured grant for an uplink signal is allocated within the COT; identifying a configuration for a symbol corresponding to the uplink resource based on at least one of a higher layer signaling or a slot format indicator (SFI) in the DCI, in response to the indicator allowing the uplink transmission in the COT and the uplink resource being allocated outside the COT; and transmitting, to the base station, the uplink signal on the uplink resource outside the COT, in response to the symbol corresponding to the uplink resource is being available for an uplink transmission based on the identified configuration” as the prior art of record in stand-alone form nor in combination discloses the method for allowing transmission with or without channel occupancy time (COT) or when resources are assigned outside of the COT. Additionally, the additional references address parts such as US-20200305191-A1 to Moon et al. from hereon Moon191 discloses definition of COT inside and outside; US-20210400705-A1 to Wu et al. from hereon Wu discloses COT definition; and US-20200154471-A1 to Sun et al. from hereon Sun discloses assigning resources and the indication of channel occupancy time, but do not read entirely into the disclosed claims as supported by the specification.  Claim 11 receives similar treatment as the method is perform by the base station and includes “receiving, from the terminal, an uplink signal on an uplink resource outside the COT, in response to the indicator allowing the uplink transmission in the COT, the uplink resource being allocated outside the COT, and a symbol corresponding to the uplink resource being available for an uplink transmission, wherein the uplink resource is associated with a configured grant, and wherein a configuration for the symbol corresponding to the uplink resource is provided to the terminal based on at least one of higher layer signaling or a slot format indicator (SFI) in the DCI” as the prior art of record in stand-alone form nor in combination discloses the method for allowing transmission with or without channel occupancy time (COT) or when resources are assigned outside of the COT. Additionally, the additional references address parts such as US-20200305191-A1 to Moon et al. from hereon Moon191 discloses definition of COT inside and outside; US-20210400705-A1 to Wu et al. from hereon Wu discloses COT definition; and US-20200154471-A1 to Sun et al. from hereon Sun discloses assigning resources and the indication of channel occupancy time, but do not read entirely into the disclosed claims as supported by the specification. Claims 6 and 16 and their dependent claims have previously been allowed.
Claims 2-5 and 12-15 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476